UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-10373) Exact name of registrant as specified in charter: TH Lee, Putnam Investment Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Francis J. McNamara III, Vice President Clerk and Chief Legal Officer One Post Office Square Boston, Massachusetts 02109 Copy to: John E. Baumgardner, Esq. Sullivan & Cromwell LLP 125 Broad Street New York, New York 10004-2498 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2007 Date of reporting period: July 31, 2007 Item 1. Schedule of Investments: TH Lee, Putnam Emerging Opportunities Portfolio The fund's portfolio 7/31/07 (Unaudited) COMMON STOCKS (98.5%)(a) Shares Value Advertising and Marketing Services (0.9%) FTD Group, Inc. 35,700 Automotive (0.7%) Tenneco Automotive, Inc. (NON) 12,400 Basic Materials (2.9%) Ceradyne, Inc. (NON) 4,100 305,983 Chicago Bridge & Iron Co., NV (Netherlands) 7,700 312,620 Cleveland-Cliffs, Inc. 4,200 290,934 Layne Christensen Co. (NON) 7,500 338,775 Quanex Corp. 6,500 292,890 Steel Dynamics, Inc. 6,954 291,581 Biotechnology (1.2%) Medicines Co. (NON) 17,800 283,198 PDL BioPharma, Inc. (NON) 19,700 462,753 Building Materials (0.8%) Genlyte Group, Inc. (The) (NON) 3,500 243,495 Sherwin-Williams Co. (The) 4,200 292,698 Capital Goods (7.2%) Actuant Corp. Class A 6,600 402,468 Alliant Techsystems, Inc. (NON) 5,300 525,283 Cummins, Inc. 2,900 344,230 Curtiss-Wright Corp. 7,200 313,704 Foster Wheeler, Ltd. (NON) 4,700 528,233 Gardner Denver, Inc. (NON) 6,800 282,812 Goodrich Corp. 5,700 358,587 Lincoln Electric Holdings, Inc. 6,600 475,134 McDermott International, Inc. (NON) 3,600 298,584 Parker-Hannifin Corp. 4,100 404,588 Superior Essex, Inc. (NON) 6,400 223,040 Wabtec Corp. 5,900 240,956 WESCO International, Inc. (NON) 3,900 208,845 Commercial and Consumer Services (3.9%) Chemed Corp. 6,700 423,976 Equifax, Inc. 9,400 380,324 Jackson Hewitt Tax Service, Inc. 15,500 421,600 Morningstar, Inc. (NON) 5,500 269,390 Navigant Consulting, Inc. (NON) 12,500 196,875 Pre-Paid Legal Services, Inc. (NON) 5,200 274,040 Sotheby's Holdings, Inc. Class A 4,652 198,873 Watson Wyatt Worldwide, Inc. Class A 8,000 356,400 Communication Services (0.5%) C-COR.net Corp. (NON) 23,700 Communications Equipment (0.7%) Harris Corp. 2,856 156,737 Tekelec (NON) 23,700 303,597 Computers (3.2%) ANSYS, Inc. (NON) 15,600 406,224 Avocent Corp. (NON) 12,000 328,200 Electronics for Imaging, Inc. (NON) 6,300 165,438 Jack Henry & Associates, Inc. 17,800 427,556 National Instruments Corp. 21,000 679,350 Netezza Corp. (NON) 4,800 73,200 Consumer Staples (4.9%) Apollo Group, Inc. Class A (NON) 4,000 236,440 Beacon Roofing Supply, Inc. (NON) 23,600 353,056 Career Education Corp. (NON) 6,700 198,856 Domino's Pizza, Inc. (NON) 19,800 379,170 FTI Consulting, Inc. (NON) 11,000 451,330 Kelly Services, Inc. Class A 8,600 213,710 Nutri/System, Inc. (NON) 8,800 490,336 Papa John's International, Inc. (NON) 6,300 172,809 Sonic Corp. (NON) 9,700 200,402 USANA Health Sciences, Inc. (NON) 10,400 419,744 Electronics (4.2%) Advanced Analogic Technologies, Inc. (NON) 11,800 104,784 Altera Corp. 14,900 345,680 Amphenol Corp. Class A 17,400 596,124 Avnet, Inc. (NON) 10,400 393,952 General Cable Corp. (NON) 3,400 270,300 Mentor Graphics Corp. (NON) 21,900 263,019 Spreadtrum Communications, Inc. ADR (China) (NON) 11,750 166,850 Trimble Navigation, Ltd. (NON) 8,100 267,543 TTM Technologies, Inc. (NON) 21,500 280,360 Energy (3.8%) ATP Oil & Gas Corp. (NON) 3,000 136,170 Cameron International Corp. (NON) 5,100 397,800 FMC Technologies, Inc. (NON) 2,300 210,496 Grant Prideco, Inc. (NON) 4,180 234,498 Helix Energy Solutions Group, Inc. (NON) 4,400 171,380 Helmerich & Payne, Inc. 8,600 278,382 National-Oilwell Varco, Inc. (NON) 4,100 492,451 Smith International, Inc. 6,300 386,883 Suntech Power Holdings Co., Ltd. ADR (China) (NON) 3,700 149,221 Entertainment (0.6%) Town Sports International Holdings, Inc. (NON) 21,000 Financial (3.5%) Advanta Corp. Class B 7,200 184,752 Affiliated Managers Group (NON) 2,700 305,100 CB Richard Ellis Group, Inc. Class A (NON) 8,900 310,788 FCStone Group, Inc. (NON) 2,466 118,491 Hilb, Rogal & Hamilton Co. 5,400 233,820 IntercontinentalExchange, Inc. (NON) 2,740 414,096 MF Global, Ltd. (NON) 8,556 213,301 NASDAQ Stock Market, Inc. (The) (NON) 10,300 316,931 Penson Worldwide, Inc. (NON) 8,496 149,954 Health Care Services (4.6%) Charles River Laboratories International, Inc. (NON) 9,700 496,446 DaVita, Inc. (NON) 10,850 574,399 Laboratory Corp. of America Holdings (NON) 11,400 841,890 LifePoint Hospitals, Inc. (NON) 9,400 277,770 Lincare Holdings, Inc. (NON) 8,600 306,934 WellCare Health Plans, Inc. (NON) 4,700 475,922 Household Furniture and Appliances (1.5%) Select Comfort Corp. (NON) 19,300 307,642 Whirlpool Corp. 6,500 663,715 Lodging/Tourism (0.6%) Wyndham Worldwide Corp. 11,200 Medical Technology (6.1%) C.R. Bard, Inc. 6,300 494,361 DENTSPLY International, Inc. 12,000 437,880 Edwards Lifesciences Corp. (NON) 10,800 496,368 Hospira, Inc. (NON) 12,975 501,743 Kinetic Concepts, Inc. (NON) 5,550 341,214 Meridian Bioscience, Inc. 6,400 142,912 Respironics, Inc. (NON) 10,500 480,375 Restore Medical, Inc. (Private) (NON) (AFF) 862,069 1,008,621 Pharmaceuticals (2.6%) Cephalon, Inc. (NON) 11,900 894,166 Salix Pharmaceuticals, Ltd. (NON) 24,475 269,715 Sepracor, Inc. (NON) 5,700 160,341 Valeant Pharmaceuticals International (NON) 23,156 363,318 Retail (4.0%) Abercrombie & Fitch Co. Class A 5,400 377,460 Advance Auto Parts, Inc. 8,500 295,545 Brown Shoe Co., Inc. 14,100 295,254 Cache, Inc. (NON) 11,600 197,780 Dress Barn, Inc. (NON) 20,900 380,171 Expedia, Inc. (NON) 8,000 212,880 Ross Stores, Inc. 7,800 225,654 Timberland Co. (The) Class A (NON) 6,400 152,128 Wolverine World Wide, Inc. 14,700 397,782 Semiconductor (1.3%) Advanced Energy Industries, Inc. (NON) 6,200 109,802 Brooks Automation, Inc. (NON) 16,400 288,148 Lam Research Corp. (NON) 7,000 404,880 Software (2.8%) Cadence Design Systems, Inc. (NON) 13,400 286,760 Glu Mobile, Inc. (NON) 14,250 169,575 Informatica Corp. (NON) 18,800 262,072 JDA Software Group, Inc. (NON) 17,400 393,414 Parametric Technology Corp. (NON) 21,200 373,756 Sybase, Inc. (NON) 12,000 284,640 Technology (30.6%) ON Semiconductor Corp. (NON) 32,400 382,968 Commvault Sysytems, Inc. (Private) (NON) 1,127,926 19,152,183 Technology Services (1.2%) Blue Coat Systems, Inc. (NON) 4,000 194,920 Checkfree Corp. (NON) 8,800 324,192 Fiserv, Inc. (NON) 5,300 261,926 Textiles (0.6%) Maidenform Brands, Inc. (NON) 20,700 Toys (1.4%) Jakks Pacific, Inc. (NON) 15,800 374,618 RC2 Corp. (NON) 14,200 502,822 Transportation (2.2%) Delta Air Lines, Inc. (NON) 16,800 299,376 Landstar Systems, Inc. 7,600 345,496 Omega Navigation Enterprises, Inc. 13,500 293,625 Ultrapetrol, Ltd. (Bahamas) (NON) 9,840 231,241 US Airways Group, Inc. (NON) 6,800 210,868 Total common stocks (cost $49,579,980) SHORT-TERM INVESTMENTS (8.6%)(a) (cost $5,502,000) Principal amount Value Repurchase agreement dated July 31, 2007 with Bank of America due August 1, 2007 with respect to various U.S. Government obligations -maturity value of $5,507,685 for an effective yield of 5.23% (collateralized by Federal Home Loan Bank 5.625% due 10/26/07 valued at $5,611,945) $5,502,000 TOTAL INVESTMENTS Total investments (cost $55,081,980)(b) WRITTEN OPTIONS OUTSTANDING at 7/31/07 (premiums received $2,624) (Unaudited) Contract Expiration date/ amount strike price Value Nutri-System, Inc. $610 Aug 07/$120.23 $11 National-Oilwell Varco, Inc. 540 Aug 07/$78.10 2,729 Total NOTES (a) Percentages indicated are based on net assets of $63,906,126. (b) The aggregate identified cost on a tax basis is $55,135,872, resulting in gross unrealized appreciation and depreciation of $17,196,666 and $3,868,132, respectively, or net unrealized appreciation of $13,328,534. (NON) Non-income-producing security. (AFF) Transactions during the period with companies in which the fund owned at least 5% of the voting securities were as follows: Purchase Sales Dividend Name of Affiliates cost proceeds income Value Refractec $ - $ - $ - $ - * Restore Medical, Inc. - - - 1,008,621 Totals $ - $ - $ - $ 1,008,621 * During the period, Refractec was sold to its creditors. Equity investors in Refractec and holders of Refractec's 8% cv. bridge notes, such as the fund, received no proceeds from the disposition. Accordingly, the fund's positions in Refractec (valued at $878 in the aggregate as of April 30, 2007) were eliminated from the fund's portfolio. Market values are shown for those securities affiliated at period end. Security valuation Investments for which market quotations are readily available are stated at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for private equity securities: such investments are initially valued at cost and then stated at fair value following procedures approved by the Trustees. As part of those procedures, TH Lee, Putnam Capital Management, LLC (the Manager ), a subsidiary of TH Lee, Putnam Capital, L.P. (a joint venture of Putnam Investment Holdings, LLC, which in turn is an indirect subsidiary of Putnam LLC (Putnam) and Thomas H. Lee Partners, LP) will monitor each fair valued security on a daily basis and will adjust its value, as necessary, based on such factors as the financial and/or operating results, the general developments in the issuers business including products and services offered, management changes, changes in contracts with customers, issues relating to financing, the likelihood of a public offering, the liquidity of the security, any legal or contractual restrictions, the value of an unrestricted related public security and other analytical data. Restricted securities of the same class as publicly traded securities will be valued at a discount from the public market price reflecting the nature and extent of the restriction. The discount applied to securities subject to resale restrictions with known expirations will be reduced according to a specified timetable as the applicable expiration approaches. Fair value prices may differ materially from the value that would be realized if the fair-valued securities were sold. Securities quoted in foreign currencies are translated into U.S. dollars at the current exchange rate. For foreign investments, if trading or events occurring in other markets after the close of the principal exchange in which the securities are traded are expected to materially affect the value of the investments, then those investments are valued, taking into consideration these events, at their fair value. Short-term investments having remaining maturities of 60 days or less are stated at amortized cost, which approximates fair value. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.co m Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TH LEE, PUTNAM INVESTMENT TRUST By (Signature and Title): /s/ Janet C. Smith Janet. C. Smith Principal Accounting Officer Date: September 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Linwood E. Bradford Linwood E. Bradford Principal Executive Officer Date: September 28, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2007
